Citation Nr: 1500377	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, with service in the Republic of Vietnam.

This case came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  

In May 2014, the Board remanded the case for further development.  A November 2014 rating decision granted service connection for bilateral hearing loss and tinnitus.  Thus, those issues are no longer on appeal.  That decision also recharacterized the psychiatric disability to include posttraumatic stress disorder (PTSD) and depression, granted an earlier effective date of March 4, 2011, for the award of service connection for the psychiatric disability, and increased the rating for the psychiatric disability to 70 percent effective March 4, 2011.  As that increase did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran now meets the percentage standards under 38 C.F.R. § 4.16(a) for consideration for a total disability rating based on individual unemployability (TDIU).  As he has stated that he resigned from his last job due to the psychiatric disability, the question of entitlement to a TDIU due to a service-connected disability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

In the May 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of a psychiatric disability.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  However, the amendments do not apply to claims, such as this case, that are already pending before the Board.  Thus, the regulations applicable to this case require the use of "DSM-IV."  38 C.F.R. § 4.130 (2014).  

While the Veteran was provided a VA examination in July 2014, the examiner applied the diagnostic criteria pursuant to "DSM-5."  Thus, the Veteran should be provided another examination that properly applies the diagnostic criteria pursuant to "DSM-IV," as required by VA regulation.  38 C.F.R. § 4.130 (2014).

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through November 2014.  Thus, any treatment notes since that time should be obtained.

As the remand of the claim for a higher initial rating for the psychiatric disability could affect the claim for a TDIU, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since November 2014.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of a psychiatric disability.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disability, using DSM-IV criteria.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to the Veteran's psychiatric disability and should describe the symptoms that cause that impairment.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow substantially gainful occupation due to service-connected disabilities (PTSD, tinnitus, and hearing loss).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

3.  Then, readjudicate the claims, including adjudication of the claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

